            Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 1 of 24



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 JAMES B. GOODMAN,                   *
                                     *               Civil Action No.
             Plaintiff,              *
                                     *               COMPLAINT FOR PATENT
             Vs.                     *               INFRINGEMENT
                                     *
 NVIDIA CORPORATION                  *               DEMAND FOR JURY TRIAL
                                     *
                                     *
             Defendant.              *
 *************************************               ********************************


       NOW COMES Plaintiff, JAMES B. GOODMAN (“Goodman” herein), through his

attorney, and files this Complaint for Patent Infringement and Demand for Jury Trial against

Nvidia Corporation (“Nvidia”).

PARTIES

1.     Goodman is an individual residing in the State of Texas.

2.     On information and belief from the web site for Nvidia, Nvidia maintains a U.S.

Corporate Headquarters located at 2788 San Tomas Expressway, Santa Clara, CA 955051.

3.     On information and belief from the web site for Nvidia, Nvidia offers for sale; and sells

products in this Federal Judicial District on its web site, and through many stores in New York,

NY including Best Buy, Walmart, Staples Technologies Solutions, Micro Electronics Inc., and

CompUSA (DealCentral LLC).

4.     On information and belief, Nvidia has an active business and product development office

located at 41 East 11th Street, Suite 61, New York, NY 10003.

5.     On information and belief, Nvidia has substantial sales and business presence in this

Federal Judicial District through Nvidia’s sales online through the internet, and through local



                                                 1
             Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 2 of 24



stores; and Nvidia has a significant physical presence at least with its active office business and

product development in this Federal Judicial District.

                                  JURISDICTION AND VENUE

6.      This is an action for patent infringement of United States Patent No. 6,243,315 (“ ‘315

Patent") pursuant to the laws of the United States of America as set forth in Title 35 Sections 271

and 281 of the United States Code. This Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. Sec. 1338(a) and 28 U.S.C. Sec. 1331. Venue is proper in this Federal

Judicial District under 28 U.S.C. § 1400(b).

7.      On information and belief, Nvidia is subject to this Court's specific and general personal

jurisdiction, pursuant to due process and/or the New York Long Arm Statute, due to at least its

business presence in this Federal Judicial District, including substantial infringing activities in

this Federal Judicial District.

8.      On information and belief, Nvidia, directly and/or through intermediaries, advertise at

least through Nvidia’s web sites and other web sites, offers to sell, sold and/or distributed its

products, and/or has induced the sale and use of infringing products in this Federal Judicial

District. In addition, and on information and belief, Nvidia is subject to the Court's general

jurisdiction, including from regularly doing business, or soliciting business, or engaging in other

persistent courses of conduct, and/or deriving substantial revenue from goods and services

provided to individuals and businesses in this Federal Judicial District.

9.      Venue is proper in this Federal Judicial District because, on information and belief,

Nvidia has committed substantial infringement of the ‘315 Patent in this Judicial District, and

maintains at least one active business office in this Federal Judicial District.




                                                  2
            Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 3 of 24



                                BACKGROUND LITIGATION

10.    On June 5, 2001, U.S. Patent No. 6,243,315 (“‘315 Patent”) entitled “Computer Memory

System with a Low Power Mode” was duly and legally issued to James B. Goodman

(“Goodman”) as the sole patentee, the Plaintiff herein.

11.    Goodman is the sole owner of the ‘315 Patent has standing to bring this action.

12.    During a prior litigation (Goodman v. Hewlett-Packard Co., Civil Action No. 4:16-CV-

3195), Hewlett-Packard (“HP”) petitioned the Patent Trial and Appeal Board (“PTAB”) for an

Inter Partes Review (“IPR”) for claim 1 of the ‘315 Patent and other patent claims, and the

Petition was granted. See IPR 2017-01994.

13.    On March 9, 2019, the PTAB Decision found claim 1 of the ‘315 Patent patentable over

the references cited by HP.

14.    On the same day HP had its petition for an IPR granted, the PTAB granted the petitions

against claim 1 and other patent claims of the ‘315 Patent filed by Samsung Electronics America,

Inc. (IPR2017-02021), and by ASUS Computer International, Inc. (IPR2018-00047

15.    The PTAB held a Hearing for all three petitions by HP, Samsung, and ASUS on the same

day.

16.     Under the PTAB Rules, the PTAB is required to issue a Decision within one year of a

Hearing, but if there are two or more combined petitioners such as Samsung and ASUS, the

PTAB can take 18 months to issue a Decision.

17.    Goodman is still awaiting the Decision for the petitions from Samsung and ASUS;

however, it is expected that the same claim construction stated by the PTAB for the HP petition

as being the broadest reasonable construction for claim 1 of the ‘315 Patent will again be as




                                                3
             Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 4 of 24



favorable to the Patent Owner, Goodman, as in the HP IPR, and it is reasonably expected that

claim 1 of the ‘315 Patent will be found valid over the multitude of cited prior art.

18.    This litigation is being brought in the reasonable anticipation of claim 1 of the ‘315

Patent being determined to be valid over the arguments of both Samsung and ASUS to start

damages due to the continuing patent infringement by Nvidia of claim 1 of the ‘315 Patent.

19.    This litigation is substantially different from prior patent infringement litigation based on

the ‘315 Patent against companies making, offering for sale, and selling computers incorporating

a DDR2, DDR3, and DDR4 memory products because this litigation is for a graphics cards

including a graphic processing units (“GPU”) and a GDDR5, and/or a GDDR5X, and/or a

GDDR6 memory product.

20.    The designation of the memory products as being “GDDR5”, “GDDR5X”, and

“GDDR6” is due to the JEDEC Solid State Technology Association located at 3103 North 10th

Street, Suite 240-S, Arlington, VA 22201 (“JEDEC”).

21.    JEDEC is a global leader in developing open standards for the microelectronics industry,

and a broad range of range of technologies; and no memory product is permitted to use the

designation “GDDR5”, “GDDR5X”, or “GDDR6” unless it complies with the corresponding

industry standard established by JEDEC.

22.    The JEDEC Standards corresponding to GDDR5, GDDR5X, and GDDR6 memory

products are JESD212C, JESD232A, and JESD250B, respectively.

23.    On information and belief, each GEFORCE GTX 1050, 1060, and 1070 graphic card

from Nvidia includes a graphics processor unit (“GPU”), and a GDDR5 memory product.

24.    On information and belief, each GEFORCE GTX 2560 graphic card from Nvidia

includes a graphics processor unit (“GPU”) and a GDDR5X memory product.



                                                 4
             Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 5 of 24



25.     On information and belief, each GEFORCE GTX 1660 Ti, 2060, 2070, 2080, and 2080

Ti graphic card from Nvidia includes a graphics processor unit (“GPU”) and a GDDR6 memory

product.

26.     On information and belief, each of the memory products identified as “GDDR5”,

“GDDR5X”, and “GDDR6” above in ¶ ¶ ¶ 23, 24, and 25 includes a plurality of memory banks

which corresponds to a plurality of memory devices literally, or at least under the doctrine of

equivalents in claim 1 of the ‘315 Patent.

27.     On information and belief, each of the Nvidia graphics cards identified above in ¶ ¶ ¶ 23,

24, and 25 includes controllers to detect activity in a memory device, and to enter and implement

a low power down state according to claim 1 of the ‘315 Patent.

28.     The following is a chart comparing the elements of claim 1 of the ‘315 Patent to the

respective Nvidia graphics cards identified in ¶ 23 to provide notice of the infringement being

asserted herein:

       NOTICE OF INFRINGEMENT FOR CLAIM 1 OF THE ‘315 PATENT AND
      AN NVIDIA GRAPHICS CARD INCLUDING A GDDR5 MEMORY PRODUCT

CLAIM 1                                        NVIDIA GRAPHICS CARD
                                               INCLUDING A GPU AND
                                               GDDR5 MEMORY PRODUCT (¶ 23)
      1. A memory system for use in a        EACH NVIDIA GRAPHICS CARD
         computer system, said memory system GEFORCE GTX 1050, 1060, AND 1070 IS
         comprising:                         A MEMORY SYSTEM. THE NVIDIA
                                             GRAPHICS CARD IS USED IN A
                                             COMPUTER SYSTEM. THE JESD212C
                                             SETS FORTH THE REQUIRED
                                             OPERATIONS AND TECHNICAL
                                             REQUIREMENTS OF THE GDDR5
                                             MEMORY PRODUCT INCORPORATED
                                             INTO THE NVIDIA GRAPHICS CARD SO
                                             THAT IT IS APPROPRIATE TO
                                             COMPARE THE TECHNICAL ASPECTS
                                             IN JESD212C AS THOUGH IT WERE A
                                             COMPARISON OF THE TECHNICAL

                                                 5
Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 6 of 24



                                ASPECTS OF GDDR5 FOR A
                                COMPARISON TO CLAIM 1.
                                JESD212C AT P. 2, UNDER THE
                                HEADING, “NOTICE” STATES: “No
                                claims to be in conformance with this
                                standard may be made unless all
                                requirements stated in the standard are
                                met.” THIS CONFIRMS THAT
                                ANALYZING THE JESD212C IS THE
                                SAME AS ANALYZING THE GDDR5
                                MEMORY PRODUCT.
                                THE SCOPE OF COVERAGE OF THE
                                JESD212C IS COMPLETE FOR ALL
                                KNOWN GDDR5 MEMORY PRODUCTS:
                                P. 2, SEC. 2 STATES THAT THE
                                FOLLOWING GDDR5 MEMORY
                                PRODUCTS ARE COVERED BY THE
                                JEDEC STANDARD IN JESD212C:
                                “512 Mb = 16 Mb x 32 (2 Mb x 32 x 8
                                        banks) / 32 Mb x 16 (4 Mb x 16 x 8
                                        banks)
                                1 Gb = 32 Mb x 32 (2 Mb x 32 x 16 banks) /
                                        64 Mb x 16 (4 Mb x 16 x 16 banks)
                                2 Gb = 64 Mb x 32 (4 Mb x 32 x 16 banks) /
                                        128 Mb x 16 (8 Mb x 16 x 16 banks)
                                4 Gb = 128 Mb x 32 (8 Mb x 32 x 16 banks)
                                        / 256 Mb x 16 (16 Mb x 16 x 16
                                        banks)
                                8 Gb = 256 Mb x 32 (16 Mb x 32 x 16
                                        banks) / 512 Mb x 16 (32 Mb x 16 x
                                        16 bank”
                                THE UNIVERSAL APPLICATION OF THE
                                JESD212C IS DISCLOSED AT P. 1, SEC. 1
                                FOR MEMORY COMPONENTS: “This
                                document defines the Graphics Double
                                Data Rate 5 GDDR5) Synchronous
                                Graphics Random Access Memory
                                (SGRAM) standard, including features,
                                functionality, package, and pin
                                assignments. This scope may be expanded
                                in future to also include other higher
                                density devices. The purpose of this
                                Standard is to define the minimum set of
                                requirements for JEDEC standard
                                compatible 512 Mb through 8 Gb x32
                                GDDR5 SGRAM devices. System designs

                            6
           Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 7 of 24



                                                 based on the required aspects of this
                                                 standard will be supported by all GDDR5
                                                 SGRAM vendors providing JEDEC
                                                 standard compatible devices.”

a plurality of volatile solid state memory       JESD212C AT P. 108, SEC. 8.2 DISCLOSES
devices that retain information when an          THE LIMITED VOLTAGE RANGES FOR
electrical power source is applied to said       THE SGRAM. THE FACT THAT THE
memory devices within a predetermined            GDDR5 HAS AT LEAST TWO BANKS OF
voltage range and                                MEMORY (AS STATED IN JESD212C, P.
                                                 1) CONSTITUTES A PLURALITY OF
                                                 MEMORY DEVICES DIRECTLY, OR
                                                 UNDER THE DOCTRINE OF
                                                 EQUIVALENTS. THE BANKS CAN BE
                                                 OPERATED ON INDEPENDENTLY. SEE
                                                 JESD212C AT PP. 60-61, AND 85-88.


capable of being placed in a self refresh        JESD212C DISCLOSES SELF REFRESH
mode;                                            CAPABILITY AT PP. 85-88, AND AT
                                                 MANY OTHER PLACES. NOTE THAT AT
                                                 P. 89, IT IS DISCLOSED:
                                                 “7.16 SELF-REFRESH
                                                   Self-Refresh can be used to retain data in
                                                 the device, even if the rest of the system is
                                                 powered down. When in the Self-Refresh
                                                 mode, the device retains data without
                                                 external clocking. The SELF REFRESH
                                                 ENTRY command (see Figure ) is initiated
                                                 like a REFRESH command except that
                                                 CKE_n is pulled HIGH. SELF
                                                 REFRESH ENTRY is only allowed when
                                                 all banks are precharged with tRP
                                                 satisfied, and when the last data
                                                 element or CRC data element from a
                                                 preceding READ or WRITE command
                                                 have been pushed out (tRDSRE or
                                                 tWRSRE). NOP commands are required
                                                 until tCKSRE is met after the entering
                                                 Self-Refresh. The PLL/DLL is
                                                 automatically disabled upon entering Self-
                                                 Refresh and is automatically enabled and
                                                 reset upon exiting Self-Refresh. If the
                                                 device enters Self-Refresh with the
                                                 PLL/DLL disabled, it will exit Self-Refresh
                                                 with the PLL/DLL disabled. Once the

                                             7
           Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 8 of 24



                                             SELF REFRESH ENTRY command is
                                             registered, CKE_n must be held HIGH to
                                             keep the device in Self-Refresh mode.
                                             When the device has entered the Self-
                                             Refresh mode, all external control signals,
                                             except CKE_n and RESET_n are “Don’t
                                             care”. For proper Self-Refresh operation,
                                             all power supply and reference pins (VDD,
                                             VDDQ, VSS, VSSQ, VREFC, VREFD)
                                             must be at valid levels. The device initiates
                                             a minimum of one internal refresh within
                                             tCKE period once it enters Self-Refresh
                                             mode. The address, command, data and
                                             WCK pins are in ODT state, and the EDC
                                             pins drive a HIGH.”
                                             JESD212C, AT P. 52, PARA. 6.9 SHOWS
                                             THAT REFRESH CAN BE DONE ON A
                                             PER-BANK. SEE ALSO P. 55, PARA. 7.1,
                                             THE TABLE ENTRY “PER-BANK
                                             REFRESH” AND NOTE 6.
said memory devices having address lines and ADDRESS AND CONTROL LINES ARE
control lines;                               NECESSARY FOR WRITING AND
                                             READING DATA IN THE MEMORY
                                             DEVICES. THE TECHNICAL
                                             DESCRIPTION OF THE SGRAM
                                             PORTION OF THE GDDR5 IS SET FORTH
                                             IN JEDEC STANDARDS JESD21-C, 1/97,
                                             AND JESD100-B, 12/99. JESDEC 212C
                                             DISCUSSES THE SIGNALS FOR THE
                                             GDDR5 IN MANY PLACES SUCH AS AT
                                             P. 12:
                                              “4.1 ADDRESSING
                                             GDDR5 SGRAMs use a double data rate
                                             address scheme to reduce pins required on
                                             the device as shown in Table 6. The
                                             addresses should be provided to the device
                                             in two parts; the first half is latched on the
                                             rising edge of CK_t along with the
                                             command pins such as RAS_n, CAS_n and
                                             WE_n; the second half is latched on the
                                             next rising edge of CK_c. The use of
                                             GDDR5 addressing allows all address
                                             values to be latched in at the same rate as
                                             the SDR commands. All addresses related
                                             to command access have been positioned


                                             8
           Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 9 of 24



                                                for latching on the initial rising edge for
                                                faster decoding.”
a control device for selectively electrically   A PORTION OF THE NVIDIA CARD IS
isolating said memory devices from              RESPONSIBLE FOR THE OPERATION OF
respective address lines and respective control THE GDRR5 FOR SELF-REFRESH AS
lines so that when said memory                  SHOWN IN JESD212C AT P.91, PARA.
devices are electrically isolated, any signals  7.16, FIG. 81, TOP TIMING GRAPH. THIS
received on said respective address lines and   TIMING GRAPH SHOWS THAT WHEN
respective control lines do not reach said      THE CKE_n GOES FROM LOW TO HIGH,
memory devices; and                             THE SELF-REFRESH COMMAND IS
                                                THEN REGISTERED AND NOP
                                                COMMANDS ARE REQUIRED UNTIL
                                                tCKSRE IS MET (CORRESPONDING TO
                                                tCPDED) ELECTRICALLY ISOLATING
                                                THE MEMORY DEVICES UNTIL
                                                ENTERING SELF-REFRESH MODE.
                                                AFTER THE ENTERING SELF-REFRESH.
                                                WHEN THE DEVICE HAS ENTERED THE
                                                SELF-REFRESH MODE, ALL EXTERNAL
                                                CONTROL SIGNALS, EXCEPT CKE_n
                                                AND RESET_n ARE “DON’T
                                                CARE”. THE CLOCK IS INTERNALLY
                                                DISABLE DURING SELF-REFRESH
                                                OPERATION TO SAVE POWER. AFTER
                                                tCKSRE IS MET, CK_c AND CK_t ARE
                                                “DON’T CARE”. THE OPERATION
                                                OF THE NOP IS DEFINED AT P. 57,
                                                PARA. 7.2 AND 7.3 AS:

                                                 “7.2 DESELECT (NOP)
                                                 The DESELECT function (CS_n HIGH)
                                                 prevents new commands from being
                                                 executed by the device. The device is
                                                 effectively deselected. Operations already
                                                 in progress are not affected.
                                                 7.3 NO OPERATION (NOP)
                                                 The NO OPERATION (NOP) command is
                                                 used to instruct the selected device to
                                                 perform a NOP (CS_n
                                                 LOW). This prevents unwanted commands
                                                 from being registered during idle or wait
                                                 states. Operations already in progress are
                                                 not affected.”

                                                 JESD212C AT P. 138 DISCLOSES:
                                                 “9.2 SIGNALS - Table 67

                                             9
Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 10 of 24



                             CKE_n Input Clock Enable: CKE_n LOW
                             activates and CKE_n HIGH deactivates
                             the internal clock, device input buffers, and
                             output drivers. Taking CKE_n HIGH
                             provides PRECHARGE POWER-DOWN
                             and SELF REFRESH operations (all banks
                             idle), or ACTIVE POWER-DOWN (row
                             ACTIVE in any bank). CKE_n must be
                             maintained LOW throughout read and
                             write accesses. The value of CKE_n latched
                             at power-up with RESET_n going High
                             determines the termination value of the
                             address and command inputs.”

                             JESD212C P. 138, TABLE 67 BALL-OUT
                             DESCRIPTION DISCLOSES TAKING
                             CKE_n HIGH DEACTIVATES THE
                             INTERNAL CLOCK, DEVICE INPUT
                             BUFFERS, AND OUTPUT DRIVERS.
                             TAKING CKE_n HIGH PROVIDES
                             PRECHARGE POWER-DOWN AND SELF-
                             REFRESH OR ACTIVE POWER-
                             DOWN. JESD212C P. 92 TABLE 29
                             SHOWS CKE_n PIN BEING DRIVEN
                             HIGH BY EXTERNAL CONTROLLER
                             DURING SELF REFRESH.

                             THE JESD212C AT P. 95, PARA. 7.19
                             SHOWS THAT FOR CKE_n IN SELF
                             REFRESH, THE COMMAND IS “X” AND
                             NOTE 1 DEFINES THIS CONDITION AS
                             HAVING THE COMMAND DECODER
                             DISABLED. THAT IS, NO RAS, CAS OR
                             WE SIGNALS ARE GENERATED BY THE
                             COMMAND DECODER TO GO TO THE
                             MEMORY DEVICES. THUS, THE RAS,
                             CAS, AND WE SIGNALS ARE ISOLATED
                             FROM THE MEMORY DEVICES AT
                             LEAST UNDER THE DOCTRINE OF
                             EQUIVALENTS. THE JESD212C AT P. 89,
                             PARA. 7.16 DESCRIBES THE SELF-
                             REFRESH OPERATIONS, AND POINTS
                             OUT IN THE THIRD PARAGRAPH THAT
                             CKE_n IS AN EXTERNAL SIGNAL. THE
                             CKE_n DOES NOT CONNECT TO THE
                             MEMORY DEVICES.

                            10
            Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 11 of 24



 a memory access enable control device            ON INFORMATION AND BELIEF, THE
 coupled to said control device and to said       SELF-REFRESH STATE FOR THE GDDR5
 control lines for determining when said          IS A LOW POWER MODE. NOTE P. 89,
 memory system is not being accessed and for      PARA. 7.16, THIRD PARAGRAPH:
 initiating a low power mode for said memory
 system;                                          “7.16 SELF-REFRESH
                                                  Self-Refresh can be used to retain data in
                                                  the device, even if the rest of the system is
                                                  powered down. When in the Self-Refresh
                                                  mode, the device retains data without
                                                  external clocking. The SELF REFRESH
                                                  ENTRY command (see Figure ) is initiated
                                                  like a REFRESH command except that
                                                  CKE_n is pulled HIGH. SELF REFRESH
                                                  ENTRY is only allowed when all banks are
                                                  precharged with tRP satisfied, and when
                                                  the last data element or CRC data element
                                                  from a preceding READ or WRITE
                                                  command have been pushed out (tRDSRE
                                                  or tWRSRE). NOP commands are
                                                  required until tCKSRE is met after the
                                                  entering Self-Refresh.”
                                                  THE SELF REFRESH STARTS AFTER
                                                  THERE ARE NO PENDING WRITING TO
                                                  OR READING OUT OF THE MEMORY
                                                  DEVICE. THE FIRST SENTENCE OF THE
                                                  THIRD PARAGRAPH OF 7.16 STATES:
                                                  “The clock is internally disabled during the
                                                  Self-Refresh operation to save power”
 wherein said control device electrically         IT HAS BEEN SHOWN FROM JESD212C
 isolates said memory devices and places said     THAT DURING SELF-REFRESH, THE
 memory devices in said self refresh mode,        MEMORY DEVICES ARE
 thereby reducing the amount of electrical        ELECTRICLALY ISOLATED AND THAT
 energy being drawn from an electrical power      THE MEMORY DEVICES ARE IN A LOW
 supply for said computer system.                 POWER MODE.


29.    The following is a chart comparing the elements of claim 1 of the ‘315 Patent to the

respective Nvidia graphics cards identified in ¶ 24 to provide notice of the infringement being

asserted herein:




                                                11
          Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 12 of 24



    NOTICE OF INFRINGEMENT FOR CLAIM 1 OF THE ‘315 PATENT AND
  AN NVIDIA GRAPHICS CARD INCLUDING A GDDR5X MEMORY PRODUCT

CLAIM 1                                    NVIDIA GRAPHICS CARD
                                           INCLUDING A GPU AND
                                           GDDR5X MEMORY PRODUCT (¶ 24)
     1. A memory system for use in a    THE NVIDIA GRAPHICS CARD
        computer system, said memory    GEFORCE GTX 2560 IS THE MEMORY
        system comprising:              SYSTEM. THE NVIDIA GRAPHICS
                                        CARD IS USED IN A COMPUTER
                                        SYSTEM. THE JESD232A SETS FORTH
                                        THE REQUIRED OPERATIONS AND
                                        TECHNICAL REQUIREMENTS OF THE
                                        GDDR5X MEMORY PRODUCT
                                        INCORPORATED INTO THE NVIDIA
                                        GRAPHICS CARD SO THAT IT IS
                                        APPROPRIATE TO COMPARE THE
                                        TECHNICAL ASPECTS IN JESD232A AS
                                        THOUGH IT WERE A COMPARISON OF
                                        THE TECHNICAL ASPECTS OF GDDR5X
                                        FOR A COMPARISON TO CLAIM 1.
                                        JESD232A AT P. 2, UNDER THE
                                        HEADING, “NOTICE” STATES: “No
                                        claims to be in conformance with this
                                        standard may be made unless all
                                        requirements stated in the standard are
                                        met.” THIS CONFIRMS THAT
                                        ANALYZING THE JESD232A IS THE
                                        SAME AS ANALYZING THE GDDR5X
                                        MEMORY PRODUCT.
                                        THE SCOPE OF COVERAGE OF THE
                                        JESD232A IS COMPLETE FOR ALL
                                        KNOWN GDDR5X MEMORY
                                        PRODUCTS: P. 2, SEC. 2 STATES THAT
                                        THE FOLLOWING GDDR5X MEMORY
                                        PRODUCTS ARE COVERED BY THE
                                        JEDEC STANDARD IN JESD232A:
                                        “4 Gb = 128 Mb x 32 ( 8 Mb x 32 x 16
                                               banks)/256 Mb x 16 (16 Mb x 16 x
                                               16 banks)
                                        6 Gb = 192 Mb x 32 (12 Mb x 32 x 16
                                               banks)/384 Mb x 16 (24 Mb x 16 x
                                               16 banks)8 Gb = 256 Mb x 32 (16
                                               Mb x 32 x 16 banks)/512 Mb x 16
                                               (32 Mb x 16 x 16 banks)


                                       12
           Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 13 of 24



                                              12 Gb = 384 Mb x 32 (24 Mb x 32 x 16
                                                    banks)/768 Mb x 16 (48 Mb x 16 x
                                                    16 banks)
                                              16 Gb = 512 Mb x 32 (32 Mb x 32 x 16
                                                    banks)/ 1 Gb x 16 (64 Mb x 16 x 16
                                                    banks)

                                              THE UNIVERSAL APPLICATION OF
                                              THE JESD232A IS DISCLOSED AT P. 1,
                                              SEC. 1 FOR MEMORY COMPONENTS:
                                              “This document defines the GDDR5X
                                              SGRAM memory standard, including
                                              features, device operation, electrical
                                              characteristics, timings, signal pin
                                              assignments and package. The purpose of
                                              this standard is to define the minimum set
                                              of requirements for JEDEC standard
                                              compatible4 Gb through 16 Gb x32
                                              GDDR5X SGRAM devices. System designs
                                              based on the required aspects of this
                                              standard will be supported by all GDDR5X
                                              SGRAM vendors providing JEDEC
                                              standard compatible devices. Some aspects
                                              of the GDDR5X standard such as AC
                                              timings were not standardized. Some
                                              features are optional and therefore may
                                              vary among vendors. In all cases, vendor
                                              data sheets should be consulted for
                                              specifics.”

a plurality of volatile solid state memory    JESD232A AT P. 112, SEC. 8.1 DISCLOSES
devices that retain information when an       THE LIMITED VOLTAGE RANGES FOR
electrical power source is applied to said    THE SGRAM. THE FACT THAT THE
memory devices within a predetermined         GDDR5X HAS AT LEAST TWO BANKS
voltage range and                             OF MEMORY, AS STATED IN JESD232A,
                                              P. 2, CONSTITUTES A PLURALITY OF
                                              MEMORY DEVICES DIRECTLY, OR
                                              UNDER THE DOCTRINE OF
                                              EQUIVALENTS. THE BANKS CAN BE
                                              OPERATED ON INDEPENDENTLY. SEE
                                              JESD232A AT PP. 69-70, AND 97-101.

capable of being placed in a self refresh     JESD232A DISCLOSES SELF REFRESH
mode;                                         CAPABILITY AT PP. 41, 64, 105 AND AT



                                             13
          Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 14 of 24



                                             MANY OTHER PLACES. AT P. 101, IT IS
                                             DISCLOSED:
                                             “7.12 SELF-REFRESH
                                             Self refresh can be used to retain data in
                                             the GDDR5X SGRAM, even if the rest of
                                             the system is powered down. When in the
                                             self refresh mode, the device retains data
                                             without external clocking. The SELF
                                             REFRESH ENTRY command is like a
                                             REFRESH command except that CKE_n is
                                             pulled High. Automatic NOPs protects the
                                             memory devices from Self Refresh entering
                                             (initiation) through Self Refresh exiting.”
                                             IN ADDITION:
                                             “After the SELF REFRESH ENTRY
                                             command is registered, CKE_n must be
                                             held High to keep the device in self refresh
                                             mode. When the device has entered the self
                                             refresh mode, all external control signals
                                             except CKE_n and RESET_n are “Don’t
                                             care”. The user can halt the external CK
                                             and WCK clocks or change the external
                                             clock frequency tCKSRE after self refresh
                                             entry. The address, command, data, CK
                                             and WCK pins are in ODT state, and the
                                             EDC pins drive a High (or High-Z when
                                             the EDC High-Z bit is set). CK and WCK
                                             clocks are internally disabled during self
                                             refresh operation to save power.”
said memory devices having address lines and ADDRESS AND CONTROL LINES GOING
control lines;                               TO THE MEMORY DEVICES ARE
                                             NECESSARY FOR WRITING AND
                                             READING IN THE MEMORY DEVICES.
                                             THE TECHNICAL DESCRIPTION OF THE
                                             SGRAM PORTION OF THE GDDR5X IS
                                             SET FORTH IN JEDEC STANDARDS
                                             JESD21-C, 1/97, AND JESD100-B, 12/99.
                                             JESDEC 232A DISCUSSES THE SIGNALS
                                             FOR THE GDDR5X IN MANY PLACES
                                             SUCH AS:
                                              “3.4 ADDRESSING
                                             GDDR5X SGRAMs use a double data rate
                                             address scheme to reduce pins required on
                                             the device as shown in Table 6. The
                                             addresses should be provided to the device
                                             in two parts; the first half is latched on the

                                            14
          Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 15 of 24



                                                rising edge of CK_t along with the
                                                command pins such as RAS_n, CAS_n and
                                                WE_n; the second half is latched on the
                                                next rising edge of CK_c. The use of
                                                GDDR5X addressing allows all address
                                                values to be latched in at the same rate as
                                                the SDR commands. All addresses related
                                                to command access have been positioned
                                                for latching on the initial rising edge for
                                                faster decoding.”
a control device for selectively electrically   A PORTION OF THE NVIDIA CARD IS
isolating said memory devices from              RESPONSIBLE FOR THE OPERATION OF
respective address lines and respective control THE GDRR5X FOR SELF-REFRESH AS
lines so that when said memory                  SHOWN IN JESD232A AT P. 103, PARA.
devices are electrically isolated, any signals  7.12, FIG. 101, TOP TIMING GRAPH. THIS
received on said respective address lines and   TIMING GRAPH SHOWS THAT WHEN
respective control lines do not reach said      THE CKE_n GOES FROM LOW TO HIGH,
memory devices; and                             THE SELF-REFRESH COMMAND IS
                                                THEN REGISTERED AND NOP
                                                COMMANDS ARE REQUIRED UNTIL
                                                tCKSRE IS MET (CORRESPONDING TO
                                                tCPDED) ELECTRICALLY ISOLATING
                                                THE MEMORY DEVICES UNTIL
                                                ENTERING SELF-REFRESH MODE.
                                                AFTER THE ENTERING SELF-REFRESH.
                                                WHEN THE DEVICE HAS ENTERED THE
                                                SELF-REFRESH MODE, ALL EXTERNAL
                                                CONTROL SIGNALS, EXCEPT CKE_N
                                                AND RESET_N ARE “DON’T
                                                CARE”. THE CLOCK IS INTERNALLY
                                                DISABLE DURING SELF-REFRESH
                                                OPERATION TO SAVE POWER. AFTER
                                                tCKSRE IS MET, CK_c AND CK_t ARE
                                                “DON’T CARE”. THE OPERATION
                                                OF THE NOP IS DEFINED AT P. 65,
                                                PARA. 7.3 AS:

                                              7.3 NO OPERATION (NOP)
                                              The NO OPERATION (NOP) command is
                                              used to instruct the device to perform a
                                              NOP. This prevents unwanted commands
                                              from being registered during idle or wait
                                              states. Operations already in progress are
                                              not affected.”
                                              JESD232A AT P. 137 DISCLOSES:
                                              “9.1 SIGNAL DESCRIPTION Table 58

                                            15
          Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 16 of 24



                                              Clock Enable: CKE_n Low activates and
                                              CKE_n High deactivates the internal clock,
                                              device input buffers, and output drivers.
                                              Taking CKE_n High provides
                                              PRECHARGE POWER-DOWN and
                                              SELF REFRESH operations (all banks
                                              idle), or ACTIVE POWER-DOWN (row
                                              ACTIVE in any bank). CKE_n must be
                                              maintained Low throughout read and
                                              write accesses.”

                                              JESD232A P. 137, TABLE 58 BALL-OUT
                                              DESCRIPTION DISCLOSES TAKING
                                              CKE_n HIGH DEACTIVATES THE
                                              INTERNAL CLOCK, DEVICE INPUT
                                              BUFFERS, AND OUTPUT DRIVERS.
                                              TAKING CKE_n HIGH PROVIDES
                                              PRECHARGE POWER-DOWN AND SELF-
                                              REFRESH OR ACTIVE POWER-
                                              DOWN. JESD232A P. 107 TABLE
                                              33 SHOWS CKE_n PIN BEING DRIVEN
                                              HIGH BY EXTERNAL CONTROLLER
                                              DURING SELF REFRESH.

                                              THE JESD232A AT P. 108, PARA. 7.16
                                              SHOWS THAT FOR CKE_n IN SELF
                                              REFRESH, THE COMMAND IS “X” AND
                                              NOTE 1 DEFINES THIS CONDITION AS
                                              HAVING THE COMMAND DECODER
                                              DISABLED. THAT IS, NO RAS, CAS OR
                                              WE SIGNALS ARE GENERATED BY THE
                                              COMMAND DECODER TO GO TO THE
                                              MEMORY DEVICES. THUS, THE RAS,
                                              CAS, AND WE SIGNALS ARE ISOLATED
                                              FROM THE MEMORY DEVICES AT
                                              LEAST UNDER THE DOCTRINE OF
                                              EQUIVALENTS. THE JESD232A AT P.
                                              101-102, PARA. 7.12 DESCRIBES THE
                                              SELF-REFRESH OPERATIONS, AND
                                              POINTS OUT IN THE THIRD
                                              PARAGRAPH THAT CKE_n IS AN
                                              EXTERNAL SIGNAL. THE CKE_n DOES
                                              NOT CONNECT TO THE MEMORY
                                              DEVICES.
a memory access enable control device         ON INFORMATION AND BELIEF, THE
coupled to said control device and to said    SELF-REFRESH STATE FOR THE

                                             16
            Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 17 of 24



 control lines for determining when said          GDDR5X IS A LOW POWER MODE.
 memory system is not being accessed and for      NOTE P. 101, PARA. 7.11.2, FIRST
 initiating a low power mode for said memory      PARAGRAPH:
 system;
                                                  “7.12 SELF-REFRESH
                                                  After the SELF REFRESH ENTRY
                                                  command is registered, CKE_n must be
                                                  held High to keep the device in self refresh
                                                  mode. When the device has entered the self
                                                  refresh mode, all external control signals
                                                  except CKE_n and RESET_n are “Don’t
                                                  care”. The user can halt the external CK
                                                  and WCK clocks or change the external
                                                  clock frequency tCKSRE after self refresh
                                                  entry. The address, command, data, CK
                                                  and WCK pins are in ODT state, and the
                                                  EDC pins drive a High (or High-Z when
                                                  the EDC High-Z bit is set). CK and WCK
                                                  clocks are internally disabled during self
                                                  refresh operation to save power.”
                                                  THE SELF REFRESH STARTS AFTER
                                                  THERE ARE NO PENDING WRITING TO
                                                  OR READING OUT OF THE MEMORY
                                                  DEVICE. THE LAST SENTENCE STATES:
                                                  “The clock is internally disabled during the
                                                  Self-Refresh operation to save power”
 wherein said control device electrically         IT HAS BEEN SHOWN FROM JESD232A
 isolates said memory devices and places said     THAT DURING SELF-REFRESH, THE
 memory devices in said self refresh mode,        MEMORY DEVICES ARE
 thereby reducing the amount of electrical        ELECTRICLALY ISOLATED AND THAT
 energy being drawn from an electrical power      THE MEMORY DEVICES ARE IN A LOW
 supply for said computer system.                 POWER MODE.


30.    The following is a chart comparing the elements of claim 1 of the ‘315 Patent to the

respective Nvidia graphics cards identified in ¶ 25 to provide notice of the infringement being

asserted herein:




                                                17
          Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 18 of 24



    NOTICE OF INFRINGEMENT FOR CLAIM 1 OF THE ‘315 PATENT AND
   AN NVIDIA GRAPHICS CARD INCLUDING A GDDR6 MEMORY PRODUCT

CLAIM 1                                      AN NVIDIA GPU INCORPORATING
                                             GDDR6 MEMORY PRODUCT (¶ 25)
   1. A memory system for use in a        EACH NVIDIA GRAPHICS CARD
      computer system, said memory system GEFORCE GTX 1660 Ti, 2060, 2070, 2080,
      comprising:                         AND 2080 TI GRAPHIC CARD IS A
                                          MEMORY SYSTEM. THE NVIDIA
                                          GRAPHICS CARD IS USED IN A
                                          COMPUTER SYSTEM. THE JESD250B
                                          SETS FORTH THE REQUIRED
                                          OPERATIONS AND TECHNICAL
                                          REQUIREMENTS OF THE GDDR6
                                          MEMORY PRODUCT INCORPORATED
                                          INTO THE NVIDIA GRAPHICS CARD SO
                                          THAT IT IS APPROPRIATE TO
                                          COMPARE THE TECHNICAL ASPECTS
                                          IN JESD250B AS THOUGH IT WERE A
                                          COMPARISON OF THE TECHNICAL
                                          ASPECTS OF GDDR6 FOR A
                                          COMPARISON TO CLAIM 1. JESD250B
                                          AT P. 2, UNDER THE HEADING,
                                          “NOTICE” STATES: “No claims to be in
                                          conformance with this standard may be
                                          made unless all requirements stated in the
                                          standard are met.” THIS CONFIRMS
                                          THAT ANALYZING THE JESD250B IS
                                          THE SAME AS ANALYZING THE GDDR6
                                          MEMORY PRODUCT.
                                          NOTE THAT JESD250B AT P. 2, SEC. 2
                                          STATES THAT THE FOLLOWING
                                          MEMORY PRODUCTS ARE COVERED
                                          BY THE JEDEC STANDARD IN
                                          JESD250B:
                                          “8 Gb = 2 Channels 256Mb x 16 2 x (16Mb
                                                 x 16 x 16 banks) / 2 Channels
                                                 512Mb x 8 2 x (32Mb x 8 x 16
                                                 banks)
                                          12 Gb = 2 Channels 384Mb x 16 2 x (24Mb
                                                 x 16 x 16 banks) / 2 Channels
                                                 768Mb x 8 2 x (48Mb x 8 x 16
                                                 banks)
                                          16 Gb = 2 Channels 512Mb x 16 2 x (32Mb
                                                 x 16 x 16 banks) / 2 Channels 1Gb x
                                                 8 2 x (64Mb x 8 x 16 banks)

                                        18
           Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 19 of 24



                                                24 Gb = 2 Channels 768Mb x 16 2 x (48Mb
                                                       x 16 x 16 banks) / 2 Channels 1.5Gb
                                                       x 8 2 x (96Mb x 8 x 16 banks)
                                                32 Gb = 2 Channels 1Gb x 16 2 x (64Mb x
                                                       16 x 16 banks) / 2 Channels 2Gb x 8
                                                       2 x (128Mb x 8 x 16 banks)”
a plurality of volatile solid state memory      JESD250A AT P. 139, SEC. 8.1 FOR THE
devices that retain information when an         LIMITED VOLTAGE RANGES FOR THE
electrical power source is applied to said      SGRAM. THE FACT THAT THE GDDR6
memory devices within a predetermined           HAS AT LEAST TWO BANKS OF
voltage range and                               MEMORY CONSTITUTES A PLURALITY
                                                OF MEMORY DEVICES DIRECTLY, OR
                                                UNDER THE DOCTRINE OF
                                                EQUIVALENTS. NOTE THAT THE
                                                BANKS CAN BE OPERATED ON
                                                INDEPENDENTLY. SEE JESD250B AT
                                                PP. 114-119.

capable of being placed in a self refresh       JESD250B DISCLOSES SELF REFRESH
mode;                                           AT PP. 114-120.
said memory devices having address lines and    ADDRESS AND CONTROL LINES GOING
control lines;                                  TO THE MEMORY DEVICES ARE
                                                NECESSARY FOR WRITING AND
                                                READING DATA IN THE MEMORY
                                                DEVICES. THE TECHNICAL
                                                DESCRIPTION OF THE SGRAM IS SET
                                                FORTH IN JEDEC STANDARDS JESD21-
                                                C, 1/97, AND JESD100-B, 12/99. JESDEC
                                                250B DISCUSSES THE SIGNALS FOR
                                                THE GDDR6 IN MANY PLACES SUCH AS
                                                P. 17:
                                                ”4.1 COMMAND and ADDRESSING
                                                GDDR6 SGRAMs use a double data rate
                                                command address scheme to reduce balls
                                                required on the device. The command and
                                                address is packetized on the 10 CA signals
                                                (CA[9:0]) over either single cycle or multi
                                                cycles depending on the command (see
                                                Command Truth Table). For single cycle
                                                commands the command
                                                and address data is provided to the device
                                                in two parts; the first half is latched on the
                                                rising edge of CK; the
                                                second half is latched on the falling edge of
                                                CK. An 11th CA signal (CA10) is reserved
                                                for higher densities.

                                               19
         Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 20 of 24



                                                GDDR6 addressing is defined for a single
                                                channel with devices having 2
                                                channels/device.”
a control device for selectively electrically   A PORTION OF THE NVIDIA CARD IS
isolating said memory devices from              RESPONSIBLE FOR THE OPERATION OF
respective address lines and respective control THE GDDR6 FOR SELF-REFRESH AS
lines so that when said memory                  SHOWN IN JESD250B AT P. 124, PARA.
devices are electrically isolated, any signals  7.18, FIG. 124, TOP TIMING GRAPH. THIS
received on said respective address lines and   TIMING GRAPH SHOWS THAT WHEN
respective control lines do not reach said      THE CKE_n GOES FROM LOW TO HIGH,
memory devices; and                             THE SELF-REFRESH COMMAND IS
                                                THEN REGISTERED AND NOP
                                                COMMANDS ARE REQUIRED UNTIL
                                                tCKSRE IS MET (CORRESPONDING TO
                                                tCPDED) ELECTRICALLY ISOLATING
                                                THE MEMORY DEVICES UNTIL
                                                ENTERING SELF-REFRESH MODE.
                                                AFTER THE ENTERING SELF-REFRESH.
                                                WHEN THE DEVICE HAS ENTERED THE
                                                SELF-REFRESH MODE, ALL EXTERNAL
                                                CONTROL SIGNALS, EXCEPT CKE_N
                                                AND RESET_N ARE “DON’T
                                                CARE”. THE CLOCK IS INTERNALLY
                                                DISABLE DURING SELF-REFRESH
                                                OPERATION TO SAVE POWER. AFTER
                                                tCKSRE IS MET, CK_c AND CK_t ARE
                                                “DON’T CARE”. THE OPERATION
                                                OF THE NOP IS DEFINED AT P. 76,
                                                PARA. 7.3 AS:

                                              “7.3 NO OPERATION (NOP)
                                             The NO OPERATION (NOP) command is
                                             used to instruct the device to perform a
                                             NOP. This prevents unwanted commands
                                             from being registered during idle or wait
                                             states. Operations already in progress are
                                             not affected. GDDR6 defines three
                                             encodings for the NOP command, and all
                                             three encodings perform the same NOP.
                                             NOP (2) and NOP (3) encodings are only
                                             allowed during CA Training.”

                                             THE JESD250A AT P. 130, PARA. 7.23
                                             SHOWS THAT FOR CKE_n IN SELF
                                             REFRESH, THE COMMAND IS “X” AND
                                             NOTE 1 DEFINES THIS CONDITION AS

                                          20
          Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 21 of 24



                                               HAVING THE COMMAND DECODER
                                               DISABLED. THAT IS, NO RAS, CAS OR
                                               WE SIGNALS ARE GENERATED BY THE
                                               COMMAND DECODER TO GO TO THE
                                               MEMORY DEVICES. THUS, THE RAS,
                                               CAS, AND WE SIGNALS ARE ISOLATED
                                               FROM THE MEMORY DEVICES AT
                                               LEAST UNDER THE DOCTRINE OF
                                               EQUIVALENTS. THE JESD250B AT P.
                                               122, PARA. 7.18 DESCRIBES THE SELF-
                                               REFRESH OPERATIONS, AND POINTS
                                               OUT IN THE THIRD PARAGRAPH THAT
                                               CKE_n IS AN EXTERNAL SIGNAL. THE
                                               CKE_n DOES NOT CONNECT TO THE
                                               MEMORY DEVICES.
                                               JESD250B AT P. 172 DISCLOSES:
                                               “9.2 SIGNALS Table 74
                                               Clock Enable: CKE_n LOW activates and
                                               CKE_n HIGH deactivates the internal
                                               clock, device input buffers, and output
                                               drivers excluding RESET_n, TDI, TDO,
                                               TMS and TCK. Taking CKE_n HIGH
                                               provides PRECHARGE POWER-DOWN
                                               and SELF REFRESH operations (all banks
                                               idle), or ACTIVE POWER-DOWN (row
                                               ACTIVE in any bank). CKE_n must be
                                               maintained LOW throughout read and
                                               write accesses.”

                                               JESD250B P. 172, TABLE 74 BALL-OUT
                                               DESCRIPTION DISCLOSES TAKING
                                               CKE_n HIGH DEACTIVATES THE
                                               INTERNAL CLOCK, DEVICE INPUT
                                               BUFFERS, AND OUTPUT DRIVERS.
                                               TAKING CKE HIGH PROVIDES
                                               PRECHARGE POWER-DOWN AND SELF-
                                               REFRESH OR ACTIVE POWER-
                                               DOWN. NOTE THAT JESD250B P. 123
                                               TABLE 43 SHOWS CKE_n PIN BEING
                                               DRIVEN HIGH BY EXTERNAL
                                               CONTROLLER DURING SELF REFRESH.

a memory access enable control device          ON INFORMATION AND BELIEF, THE
coupled to said control device and to said     SELF-REFRESH STATE FOR THE GDDR6
control lines for determining when said        IS A LOW POWER MODE. NOTE P. 122,
memory system is not being accessed and for    PARA. 7.18, FIRST AND SECOND
                                               PARAGRAPHS:

                                              21
          Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 22 of 24



initiating a low power mode for said memory     “7.18 SELF REFRESH
system;                                         Self Refresh can be used to retain data in
                                                the device, even if the rest of the system is
                                                powered down. Self Refresh can also be
                                                used to retain data in only one channel
                                                while the other channel is in normal
                                                operation. The full power savings can only
                                                be achieved when both channels are in Self
                                                Refresh. When in the Self Refresh mode,
                                                the device retains data without external
                                                clocking. The SELF REFRESH ENTRY
                                                command (see Figure 99) is initiated like a
                                                REFRESH command except that CKE_n is
                                                pulled HIGH.
                                                SELF REFRESH ENTRY is only allowed
                                                when all banks are precharged with tRP
                                                satisfied, and when the last data element or
                                                CRC data element from a preceding READ
                                                or WRITE command has been pushed out
                                                (tRDSRE or tWRSRE). NOP commands
                                                are required until tCKSRE is met after the
                                                entering Self Refresh. The PLL/DLL is
                                                automatically disabled upon entering Self
                                                Refresh and is automatically enabled and
                                                reset upon exiting Self Refresh. If the
                                                device enters Self Refresh with the
                                                PLL/DLL disabled, it will exit Self Refresh
                                                with the PLL/DLL disabled.”
                                                THE SELF REFRESH STARTS AFTER
                                                THERE ARE NO PENDING WRITING TO
                                                OR READING OUT OF THE MEMORY
                                                DEVICE. THE FIRST SENTENCE OF THE
                                                FOURTH PARAGRAPH OF 7.18 STATES:
                                                “The clock is internally disabled during the
                                                Self-Refresh operation to save power”
wherein said control device electrically        IT HAS BEEN SHOWN FROM JESD250bC
isolates said memory devices and places said    THAT DURING SELF-REFRESH, THE
memory devices in said self refresh mode,       MEMORY DEVICES ARE
thereby reducing the amount of electrical       ELECTRICLALY ISOLATED AND THAT
energy being drawn from an electrical power     THE MEMORY DEVICES ARE IN A LOW
supply for said computer system.                POWER MODE.




                                               22
            Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 23 of 24



                                           COUNT ONE

31.    Plaintiff Goodman repeats and incorporates herein the allegations stated in paragraphs 1

to 30 above.

32.    All of the limitations of claim 1 of the ‘315 Patent are present literally and/or under the

doctrine of equivalents in Nvidia GEFORCE GTX 1050, 1060, and 1070 manufactured, and/or

offered for sale, and/or sold by Nvidia.

33.    Nvidia is infringing claim 1 of the ‘315 Patent by its activities stated on ¶ 31 in this

Federal Judicial District.

                                           COUNT TWO

34.    Plaintiff Goodman repeats and incorporates herein the allegations stated in paragraphs 1

to 30 above.

35.    All of the limitations of claim 1 of the ‘315 Patent are present literally and/or under the

doctrine of equivalents in Nvidia GEFORCE GTX 2560 manufactured, and/or offered for sale,

and/or sold by Nvidia.

36.    Nvidia is infringing claim 1 of the ‘315 Patent by its activities stated on ¶ 31 in this

Federal Judicial District.

                                           COUNT THREE

37.    Plaintiff Goodman repeats and incorporates herein the allegations stated in paragraphs 1

to 30 above.

38.    All of the limitations of claim 1 of the ‘315 Patent are present literally and/or under the

doctrine of equivalents in Nvidia GEFORCE GTX 1660 Ti, 2060, 2070, and 2080 manufactured,

and/or offered for sale, and/or sold by Nvidia.




                                                  23
Case 1:19-cv-04667 Document 1 Filed 05/21/19 Page 24 of 24
